Exhibit 10.1

June 16, 2014

Mr. Greg M. Schwartz

Zillow, Inc.

1301 Second Ave., Floor 31

Seattle, WA 98101

Dear Greg:

This letter agreement (“Agreement”) is entered into by and between you and
Zillow, Inc., a Washington corporation (the “Company”), effective as of
January 1, 2014 (the “Effective Date”).

1. Purpose. The purpose of this Agreement is to set forth the terms and
conditions governing your opportunity to earn annual cash-based awards based on
achievement of identified revenue measures described below. The bonus
opportunities granted under this Agreement are intended to be cash-based awards
under Section 12 of the Company’s Amended and Restated 2011 Incentive Plan, as
amended from time to time (the “Plan”).

2. Term. This Agreement is effective as of the Effective Date and shall remain
in effect until the earlier of its termination by the Compensation Committee,
subject to Section 9 hereof, or your termination of employment or service with
the Company (the “Term”). This Agreement does not guarantee your employment, the
terms of which continue to be governed by your employment agreement with the
Company.

3. Elements of the Bonus Opportunity. You will be eligible to earn annual cash
bonuses (each, a “Bonus”) in the amounts and based on achievement of the
performance metrics and during the performance periods set forth below:

 

  a. Total Revenue Bonus: You will be eligible to receive a $50,000 semi-annual
Bonus based on targeted Company total revenue during the applicable performance
periods (“Total Revenue”). Total Revenue will be calculated under U.S. generally
accepted accounting principles. The Compensation Committee of the Board of
Directors (the “Compensation Committee”) will annually approve Total Revenue
thresholds and targets for each of the performance periods January 1 through
June 30 and July 1 through December 31. No amount will be paid with respect to a
six-month period if the Total Revenue threshold is not achieved for such period.
The amount of the Bonus for a six-month period will increase or decrease on a
straight percentage basis relative to the extent Total Revenue exceeds or is
less than Total Revenue target, so long as Total Revenue meets or exceeds the
Total Revenue threshold for such period. Any Bonus payments will be paid as soon
as practicable following completion of the applicable six-month period but in
any event by no later than 74 days after completion of such period.

 

  b.

Premier Agent Revenue Bonus: You will be eligible to receive a $40,000 annual
Bonus based on targeted annual Premier Agent revenue during the period January 1
through December 31 of each year. The Compensation Committee will annually
approve the targeted annual Premier Agent revenue for a calendar year. Premier
Agent revenue includes revenue from agent subscriptions. No



--------------------------------------------------------------------------------

  amount will be paid if the revenue target is not achieved for a calendar year.
The amount of the Bonus will increase on a straight percentage basis to the
extent that generated revenue exceeds target. Any Bonus payment will be
calculated and paid as soon as practicable after the end of the applicable
calendar year but in any event by no later than March 15 of the following
calendar year.

 

  c. Other Real Estate Revenue Bonus: You will be eligible to receive a $60,000
annual Bonus based on targeted annual other real estate revenue (i.e., Real
Estate revenue less Premier Agent revenue) during the period January 1 through
December 31 of each year. The Compensation Committee will annually approve the
targeted annual other real estate revenue for a calendar year. No amount will be
paid if the revenue target is not achieved for a calendar year. The Bonus
payment will increase on a straight percentage basis to the extent that
generated revenue exceeds target. Any Bonus payment will be calculated and paid
as soon as practicable after the end of the applicable calendar year but in any
event by no later than March 15 of the following calendar year.

 

  d. Compensation Committee Certification. At the conclusion of a performance
period and prior to the payment of any Bonus for a performance period, the
Compensation Committee will certify in writing the extent to which the
performance goals applicable for the performance period were achieved or
exceeded, the final amount of the Bonus payable to you with respect to such
period, and any other material terms.

 

  e. Continued Employment. Payment of any Bonus under this Agreement is subject
to your continued employment or service to the Company on a full-time basis
through the last day of each applicable performance period (the six-month or
one-year period, as applicable, over which performance for a Bonus payout is
measured). Bonuses will be paid in cash in a single, lump sum payment, subject
to applicable payroll taxes and tax withholding.

 

  f. Dollar Limitations. The total Bonus payouts under this Agreement shall not
exceed $2,000,000 in any calendar year.

4. Recoupment. In the event that revenue upon which a Bonus was calculated is
determined to have been overstated as a result of your misconduct, you will be
required to reimburse the Company for any Bonus payment received based upon such
revenue and will not be eligible to receive any Bonus payment otherwise accrued
but unpaid based upon such revenue. Recoupment of any Bonus shall otherwise be
required to the extent required by applicable law or the terms of a Company’s
clawback policy, as then in effect and as it may be amended from time to time
(the “Policy”), to the extent that the Policy applies to such Bonus.

5. Assignment. This Agreement is personal to you and cannot be assigned by you.
All of the terms and provisions of this Agreement shall be binding upon and
shall inure to the benefit of and be enforceable by the parties hereto and their
respective successors and permitted assigns.

6. Administration. The Compensation Committee will administer this Agreement.
You understand that the Compensation Committee may adjust revenue targets or
other terms set forth herein as a result of acquisitions, divestitures, or other
extraordinary events or conditions during a calendar year. Subject to the last
sentence of this Section 6, the Compensation Committee further may adjust the
Bonus amounts set forth in Section 3 of this



--------------------------------------------------------------------------------

Agreement for calendar years 2015 and beyond, in its discretion. Any
determinations made by the Compensation Committee with respect to this Agreement
and any payouts thereunder will be final and binding on you. Notwithstanding
anything to the contrary in this Agreement, in the event the
Compensation Committee specifies that bonus opportunities for a performance
period under this Agreement are governed by Section 16 of the Plan, the
Compensation Committee shall have the power to administer this Agreement in a
manner intended to ensure that this Agreement satisfies all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code and any successor provision thereto.

7. Applicable Law. This Agreement will in all respects, including all matters of
construction, validity and performance, be governed by, and construed and
enforced in accordance with, the laws of the State of Washington, without regard
to any rules governing conflicts of laws.

8. No Trust or Fund. Each Bonus that may become payable under this Agreement
will be paid solely from the general assets of the Company. Nothing in this
Agreement should be construed to create a trust or to establish or evidence your
claim of any right to payment of a Bonus other than as an unsecured general
creditor with respect to any payment to which you may be entitled.

9. Amendment. The Compensation Committee reserves the right to unilaterally
amend, modify or terminate this Agreement at any time, except that any such
amendment (other than amendments or adjustments permitted by Section 6 of this
Agreement and, for the avoidance of doubt, Section 16 of the Plan), modification
or termination may not, without your written consent, materially adversely
affect your rights under any six-month or one-year period for which the
Compensation Committee has previously approved revenue targets pursuant to
Section 3 of this Agreement. Notwithstanding the foregoing, the Compensation
Committee may amend this Agreement at any time as it deems necessary or
desirable to avoid adverse tax consequences under Section 409A of the Internal
Revenue Code of 1986, as amended.

10. Entire Agreement. This Agreement, on and as of the Effective Date,
constitutes the entire agreement between the Company and you with respect to the
subject matter hereof, and all prior or contemporaneous oral or written
communications, understandings or agreements between the Company and you with
respect to such subject matter are hereby superseded in their entirety, except
as otherwise provided herein. This Agreement may be executed in counterparts.

11. Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement as
of the date first set forth above.

 

GREG M. SCHWARTZ     ZILLOW, INC.

/s/ Greg M. Schwartz

   

/s/ Kathleen Philips

Date:   6/16/2014             Print name:  

Kathleen Philips

      Title:   Chief Operating Officer        